Exhibit 10.02

EDUCATION MANAGEMENT CORPORATION

NONQUALIFIED STOCK OPTION AGREEMENT

(Performance-Vesting)

THIS AGREEMENT (the “Agreement”), is made effective as of March 9, 2007 (the
“Date of Grant”), between Education Management Corporation, a Pennsylvania
corporation, and Todd S. Nelson (the “Participant”).

RECITALS:

WHEREAS, the Company has adopted the Education Management Corporation 2006 Stock
Option Plan (the “Plan”), which Plan is incorporated herein by reference and
made a part of this Agreement to the extent set forth in Section 14 below.
Capitalized terms not otherwise defined herein or by reference herein shall have
the meanings given thereto in the Plan; and

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant an Option to the Participant pursuant to
the Plan, the Employment Agreement between the Participant, Education Management
LLC, a Delaware limited liability company, and the Company (the Participant and
the Company, collectively the “Parties”), dated as of February 7, 2007 (the
“Employment Agreement”), and the terms set forth herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the Parties agree as follows:

1. Grant of the Option. The Company hereby grants to the Participant the right
and option (the “Option”) to purchase, on the terms and conditions hereinafter
set forth, all or any part of an aggregate of 282,102 Shares, subject to
adjustment as set forth in the Plan. The Option Price shall be $55.00, which the
Parties agree is not less than the fair market value of a Share as of the date
hereof.

2. Duration. Subject to the provisions of the Plan and this Agreement, the
Participant may exercise all or any part of the Vested Portion of the Option at
any time prior to the tenth anniversary of the Date of Grant. The Option may not
be cancelled or forfeited without the Participant’s prior written consent prior
to such tenth anniversary, other than as expressly provided (x) in Section 8(b)
of the Plan (relating to “Transactions”), and then only on per-Share terms no
less favorable to the Participant than to any other Participant in the Plan, or
(y) in this Agreement.



--------------------------------------------------------------------------------

3. Vesting.

(a) Subject solely to the provisions of Sections 3(b), 3(c), 4(a), and 4(b)
below and Section 8(b) of the Plan, the Option shall vest and become exercisable
with respect to the Shares then subject to it at the times, and to the degree,
set forth in the following schedule, upon one or more Realization Events:

 

Cash on Cash Return Realized by Principal

Stockholders on Invested Capital

  

Applicable Percentage

200%    20% of the Shares then subject to the Option 250%    40% of the Shares
then subject to the Option (treating Shares in respect of which the Option has
already been exercised as, for this purpose, then still subject to the Option)
300%    60% of the Shares then subject to the Option (treating Shares in respect
of which the Option has already been exercised as, for this purpose, then still
subject to the Option) 350%    80% of the Shares then subject to the Option
(treating Shares in respect of which the Option has already been exercised as,
for this purpose, then still subject to the Option) 400%    100% of the Shares
then subject to the Option

For purposes of this Agreement, “Cash on Cash Return” shall mean the aggregate
gross cash return (e.g., without deduction for taxes or for amounts invested by
the Principal Stockholders in Shares) realized by the Principal Stockholders on
all of the capital invested by them in Shares. Such return shall include cash
(and marketable securities) realized as a result of any disposition or exchange
of Shares owned by the Principal Stockholders, as well as cash (and marketable
securities) received as dividends or other distributions in respect of Shares
owned by the Principal Stockholders. The Cash on Cash Return targets shall be
separately calculated for, and must be separately satisfied with respect to,
capital invested in Shares by the Principal Stockholders after June 1, 2006, so
that the applicable Cash on Cash Return target stated as a

 

2



--------------------------------------------------------------------------------

percentage equals 100 + ((x/36) times (y-100)), where x = the number of months
that have elapsed from the date of investment through the date the return is
being measured, (provided that x shall not exceed 36), and y = the applicable
Cash on Cash Return percentage from the schedule above; provided, however, that
for purposes of such calculation, returns shall first be attributed to the
earliest capital invested.1 If one or more of the Principal Stockholders ceases
to own any Shares, Cash on Cash Return shall thereafter be determined based
solely on the returns realized by the remaining Principal Stockholder(s).
Immediately following a Realization Event described in clause (ii) of the
definition thereof in Section 2(w) of the Plan (a “Clause (ii) Realization
Event”), the sum of (x) the Fair Market Value of the remaining Shares owned by
the Principal Stockholders, plus (y) the Fair Market Value of property
previously received by the Principal Stockholders in respect of Shares in forms
other than cash (or marketable securities), shall be considered as cash proceeds
received by the Principal Stockholders, and there shall be no further vesting
thereafter; provided, however, that in the event that some or all of the
proceeds received (or to be received) by the Principal Stockholders in respect
of any disposition of Shares owned by them is in the form of contingent payments
or proceeds (e.g., installment sale proceeds, earn-out proceeds, escrow amounts,
etc.), then, at the time that such contingent payments or proceeds (if any) are
received by the Principal Stockholders, the Cash on Cash Return shall be
recalculated and the Applicable Percentage above increased if necessary to
reflect the receipt of such payments or proceeds. Notwithstanding the foregoing,
to the extent that a Clause (ii) Realization Event has not occurred as of
December 1, 2015 and there are any contingent payments or proceeds that have not
been received by the Principal Stockholders (or property previously received by
the Principal Stockholders that has not already been reduced to cash or
marketable securities) as of that date, then the Fair Market Value of such
contingent payments or proceeds (or property) shall be determined and the Cash
on Cash Return shall be recalculated and the Applicable Percentage above
increased, if necessary. The portion of the Option which has become vested and
exercisable as described in Sections 3(a), 3(b) and 3(c) is hereinafter referred
to as the “Vested Portion.”

(b) (i) If the Participant’s Employment is terminated by the Company without
Cause or by the Participant for Good Reason (as defined in the Employment
Agreement) before the third anniversary of the Date of Grant, the Option shall
be vested in respect of 20% of the Shares then subject to the Option multiplied
by the number of anniversaries of the Date of Grant that have elapsed through
the date of termination, and shall vest on each of the next two anniversaries of
the Date of Grant with respect to 20% of the Shares then subject to the Option.
The remaining portion of the Option shall automatically be canceled without
payment of any consideration therefor.

--------------------------------------------------------------------------------

1

For purposes of illustration, to achieve a 60% Applicable Percentage, (i) a 300%
Cash on Cash Return would have to be realized on the Principal Stockholders’
initial capital investment and (ii) on subsequently invested capital measured on
a realized return to the Principal Stockholders two years following the date of
investment, the Cash on Cash Return needed on that subsequently invested capital
would be equal to 233% (100 + ((24/36) * (300-100)) = 233).

 

3



--------------------------------------------------------------------------------

(ii) If the Participant’s Employment is terminated by the Company without Cause
or by the Participant for Good Reason on or after the third anniversary of the
Date of Grant, the Option shall be vested in respect of 20% of the Shares then
subject to the Option multiplied by the number of anniversaries of the Date of
Grant that have elapsed through the date of termination, and shall vest on the
next occurring anniversary of the Date of Grant with respect to 20% of the
Shares then subject to the Option. The remaining portion of the Option shall
automatically be canceled without payment of any consideration therefor.

To the extent the Option has become vested pursuant to this Section 3(b) (or was
vested before a termination of Employment described in this Section 3(b)), it
shall remain outstanding until the tenth anniversary of the Date of Grant, but
shall become exercisable only to the extent that the applicable Cash on Cash
Return goals set forth in Section 3(a) are attained. For purposes of this
Section 3(b) and the percentages set forth in it, Shares previously subject to
the Option, and in respect of which the Option has already been exercised, shall
be treated as still subject to the Option.

(c) If the Participant’s Employment is terminated due to his death or
Disability, the Participant shall vest in a portion of the Option equal to the
number of Shares subject to the Option then outstanding multiplied by a
fraction, not greater than one, the numerator of which is equal to the number of
months elapsing from the Date of Grant to the date of termination of Employment
and denominator of which is sixty. The remaining portion of the Option shall
automatically be canceled without payment of any consideration therefor. To the
extent the Option has become vested pursuant to this Section 3(c) (or was vested
before a termination of Employment described in this Section 3(c)), it shall
remain outstanding until the tenth anniversary of the Date of Grant, but shall
become exercisable only to the extent that the applicable Cash on Cash Return
goals set forth in Section 3(a) are attained. For purposes of this Section 3(c),
Shares previously subject to the Option, and in respect of which the Option has
already been exercised, shall be treated as still subject to the Option.

4. Certain Other Terminations of Employment.

(a) If the Participant’s Employment is terminated by the Company for Cause, the
Option shall, whether or not vested, be automatically canceled without payment
of consideration therefor. For purposes of this Agreement, it is agreed that
whether Cause exists shall be determined in accordance with the Employment
Agreement.

(b) If the Participant’s Employment is terminated by the Participant without
Good Reason (as defined in the Employment Agreement) and not for death or
Disability, the Option shall, to the extent not then or previously vested and
exercisable, automatically be canceled without payment of consideration therefor
upon such termination of Employment, and the Vested Portion of the Option shall
remain exercisable until 30 days following the date of such termination of
Employment.

 

4



--------------------------------------------------------------------------------

5. Exercise of Option.

(a) Subject to Section 2, the Vested Portion of the Option may be exercised by
delivering to the Company at its principal office written notice of intent to so
exercise; provided that the Option may be exercised with respect to whole Shares
only. Such notice shall specify the number of Shares for which the Option is
being exercised (the “Purchased Shares”) and shall be accompanied by payment in
full of the Option Price in cash or by check or wire transfer; provided,
however, that payment of such aggregate Option Price may instead be made, in
whole or in part, by one or more of the following: (i) provided that the Company
is not then contractually prohibited from permitting exercise in this fashion,
the delivery to the Company of a certificate or certificates representing
Shares, duly endorsed or accompanied by a duly executed stock power, which
delivery effectively transfers to the Company good and valid title to such
Shares, free and clear of any pledge, commitment, lien, claim or other
encumbrance (such Shares to be valued at their aggregate Fair Market Value on
the date of such exercise), provided that if a certificate or certificates
representing Shares in excess of the amount required are delivered, a
certificate (or other satisfactory evidence of ownership) representing the
excess number of Shares shall promptly be returned by the Company, (ii) a
reduction in the number of Purchased Shares to be issued upon such exercise
having a Fair Market Value on the date of exercise equal to the aggregate Option
Price in respect of the Purchased Shares, provided that the Company is not then
contractually prohibited from permitting exercise in this fashion, or
(iii) other cashless exercise procedures approved by the Committee. The
Participant shall not have any rights to dividends or other rights of a
stockholder with respect to Shares subject to the Option until the Participant
has given written notice of exercise of the Option, paid the Option Price in
full for such Shares and, if applicable, has satisfied any other conditions
pursuant to the Plan or this Agreement (including provisions for the payment of
applicable withholding taxes, which provisions may be made in any of the ways in
which the Option Price may be paid). Notwithstanding anything to the contrary
contained in this Agreement or the Plan, for purposes of this Section 5(a), the
Fair Market Value of a Share shall, to the extent necessary to avoid incurring
“additional tax,” interest or penalties under Section 409A of the Code, not be
treated as greater than the “fair market value” of a Share determined
consistently with Section 409A of the Code and the regulations and guidance
promulgated thereunder.

(b) Notwithstanding any other provision of the Plan or this Agreement to the
contrary, the Option may not be exercised prior to the completion of any
registration or qualification of the Option or the Shares under applicable state
and Federal securities or other laws, or under any ruling or regulation of any
governmental body or national securities exchange that the Committee shall in
its sole discretion determine to be necessary or advisable, unless an exemption
to such registration or qualification is available and satisfied.

(c) The Company shall, upon payment in accordance with Section 5(a) above of the
Option Price for Purchased Shares, deliver such Shares as soon as reasonably
practicable to the Participant and pay all original issue and transfer taxes and
all other fees and expenses

 

5



--------------------------------------------------------------------------------

incident to such delivery. All Shares delivered upon any exercise of the Option
shall, when delivered, (i) be duly authorized, validly issued, fully paid and
nonassessable, (ii) be registered for sale, and for resale, under U.S. state and
federal securities laws to the extent that other Shares issued under the Plan
are then so registered or qualified and (iii) be listed, or otherwise qualified,
for trading on any securities exchange or securities market on which other
Shares issued under the Plan of the same class are then listed or qualified.

(d) In the event of the Participant’s death, the Vested Portion of the Option
shall remain (or become) exercisable by the Participant’s executor or
administrator, or the person or persons to whom the Participant’s rights under
this Agreement shall pass by will or by the laws of descent and distribution, or
the person or persons to whom such rights have passed under Section 9, as the
case may be, to the extent set forth in Section 3 (and the term “Participant”
shall be deemed to include such heir or legatee or permitted transferee). Any
such heir or legatee or permitted transferee of the Participant shall take
rights herein granted subject to the terms and conditions hereof.

6. Shareholders’ Agreement. The Participant acknowledges that he has become a
party to the Shareholders’ Agreement (attached hereto as Exhibit A), as of
February 20, 2007, and that he is accordingly subject to the provisions thereof
with respect to the Option and the Purchased Shares (it being agreed that, for
the avoidance of doubt, as it relates to the Option and the Purchased Shares,
the call rights under Section 8 of the Shareholders’ Agreement apply only to
Purchased Shares). The Participant agrees that any provisions of the
Shareholders’ Agreement will supersede any provisions of the Plan or this
Agreement to the contrary; provided, however, that, notwithstanding the
definition of “Equity Call Purchase Price” in Section 8(c) of the Shareholders’
Agreement, the purchase price described in clause (i) of such definition of
“Equity Call Purchase Price” shall apply only upon a termination of the
Participant’s Employment (x) by the Participant without Good Reason (as defined
in the Employment Agreement) and not for death or Disability prior to the
earlier of the fifth anniversary of the Date of Grant and the occurrence of a
Change in Control or (y) by the Company for Cause, and the purchase price
described in clause (ii) of such definition of “Equity Call Purchase Price”
shall apply in all other circumstances. Except for the foregoing, the provisions
of Section 8 of the Shareholders’ Agreement (as modified by Section 17 below)
shall apply without modification.

7. No Right to Continued Employment. The granting of the Option evidenced hereby
and this Agreement shall impose no obligation on the Company or any Affiliate to
continue the Employment of the Participant and shall not lessen or affect the
Company’s or its Affiliates’ right to terminate the Employment of the
Participant.

8. Legend on Certificates. The certificates representing the Shares purchased by
exercise of the Option shall be subject to such stop transfer orders and other
restrictions as the Committee may reasonably deem advisable under the Plan or
the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such

 

6



--------------------------------------------------------------------------------

Shares are listed, and any applicable Federal or state laws, and the Committee
may cause a legend or legends to be put on any such certificates to make
appropriate reference to such restrictions, provided, however, that any such
legends shall be removed, promptly upon the Participant’s reasonable written
request, to the extent that the grounds that supported requiring the legend no
longer apply.

9. Transferability. The Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant
otherwise than by will or by the laws of descent and distribution, and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate; provided that the designation of one or more beneficiaries to whom
the Option shall be transferred, in whole or in part, upon the death of the
Participant shall not constitute a prohibited assignment, alienation, pledge,
attachment, sale, transfer or encumbrance; and provided, further, that the
Option may be transferred in whole or in part (x) by will or the laws of descent
and distribution or (y) gratuitously to any Affiliate (as defined in the
Shareholders’ Agreement) who agrees to be bound by the provisions of this
Agreement. No transfer of the Option shall be effective to bind the Company
unless the Committee shall have been furnished with written notice thereof and a
copy of such evidence as the Committee may deem necessary to establish the
validity of the transfer and the acceptance by the transferee or transferees of
the terms and conditions hereof.

10. Taxes. Prior to the issuance of any Shares upon exercise of the Option, the
Participant shall be required to satisfy any applicable withholding taxes in
respect of the Option in accordance with Section 5(a) above. Subject to the
foregoing, the Participant shall be solely responsible for the payment of all
taxes relating to the payment or provision of any amounts or benefits hereunder.
All amounts and benefits due to the Participant under this Agreement are subject
to Section 7 of the Employment Agreement.

11. Securities Laws. Upon the acquisition of any Shares pursuant to the exercise
of the Option, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable Federal or State securities laws or
with this Agreement.

12. Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party hereto at such other
address as either party may hereafter designate in writing to the other. Any
such notice shall be deemed effective upon receipt thereof by the addressee.

13. Choice of Law. This Agreement shall be governed by and construed in
accordance with its express terms, and otherwise in accordance with the laws of
the State of New York without giving effect to the principles of conflicts of
law, provided that the provisions set

 

7



--------------------------------------------------------------------------------

forth herein that are required to be governed by the Pennsylvania Business
Corporation Law of 1988, as amended, shall be governed by the Pennsylvania
Business Corporation Law of 1988, as amended.

14. Option Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. The Option is subject to the Plan to the extent that the Plan is not
inconsistent with this Agreement. The terms and provisions of the Plan, as it
may be amended from time to time, are hereby incorporated herein by reference.
In the event of any inconsistency between (x) any term or provision of this
Agreement and (y) any term or provision of the Plan or any other Company
Arrangement (as defined in the Employment Agreement), other than the Employment
Agreement, the terms and provisions of this Agreement will govern and prevail.

15. The Company’s Representations. The Company represents and warrants that
(a) it is fully authorized, by action of any Person or body whose action is
required, to enter into this Agreement and to perform its obligations under it;
(b) the execution, delivery and performance of this Agreement by the Company
does not violate any applicable law, regulation, order, judgment or decree or
any agreement, plan or corporate governance document (x) to which it (or, to the
best of its knowledge and belief, any of its security holders or creditors) is a
party or (y) by which it (or, to the best of its knowledge and belief, any of
its security holders or creditors) is bound; (c) no restrictions prohibiting
exercise of the Option in the fashions described in Sections 5(a)(i) or 5(a)(ii)
currently exist; and (d) upon the execution and delivery of this Agreement by
the Parties, this Agreement shall be the valid and binding obligation of the
Company, enforceable in accordance with its terms, except to the extent
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.

16. Right to Timely Exercise. In the event that any holder of Shares will
receive cash, securities or other property in respect of Shares in connection
with a Change in Control, Realization Event, Exit Sale, or Transaction (each a
“Covered Transaction”), or that the Participant becomes entitled to participate
in a Tag-Along Offer or to exercise registration rights (each also a “Covered
Transaction”), then the Company shall take such steps as are necessary to enable
the Participant (if he so elects and to the extent the Option is, or becomes,
vested and exercisable upon the occurrence of such Covered Transaction) to
exercise the Option at a time and in a fashion that will entitle him to receive
in exchange for any Shares thus acquired the same consideration, on a per-Share
basis, as is received in such Covered Transaction by other holders of Shares, to
the extent that the Participant is otherwise entitled to participate in such
Covered Transaction.

17. Miscellaneous. Sections 8.2, 8.7 and 8.11 of the Employment Agreement
(relating, respectively, to amendments and waivers, severability, and general
interpretation principles) shall be deemed incorporated herein in full, with the
references to the “Employment

 

8



--------------------------------------------------------------------------------

Agreement” in such Sections being treated as references to this Agreement and
the references to the “Executive” in such Sections being treated as references
to the Participant. For purposes of this Agreement (including Section 6 above),
(a) notwithstanding (i) the definition set forth in Section 2(n) of the Plan and
(ii) the definition of “Fair Market Value” for purposes of Section 8 of the
Shareholders’ Agreement, the “Fair Market Value” of securities of the Company
held by the Participant, or subject to the Option, shall not take into account
reductions to reflect minority status or illiquidity that are not applicable to
the Principal Stockholders, (b) “Exit Sale” shall mean “Exit Sale” as defined in
the Shareholders’ Agreement and (c) “Tag-Along Offer” shall mean “Tag-Along
Offer” as defined in the Shareholders’ Agreement. In addition, there shall be
submitted for arbitration (as provided in Section 8.6 of the Employment
Agreement) any dispute, controversy or claim related to whether the
Participant’s termination of Employment was for Cause or Good Reason.

18. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. Signatures delivered by
facsimile shall be effective for all purposes.

[signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement, effective as of
the Date of Grant.

 

EDUCATION MANAGEMENT CORPORATION By:  

/s/ Edward H. West

Name:   Title:  

 

Agreed and acknowledged as

of the date first above written:

/s/ Todd S. Nelson

Todd S. Nelson



--------------------------------------------------------------------------------

Exhibit A

SHAREHOLDERS’ AGREEMENT